DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14 and 20, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a light conversion device, a lighting device, or a method of producing the same, wherein the light conversion device has a differing degree of reflectance depending on a direction of an incident beam of the primary light or an emitted beam of the secondary light, and wherein the degree of reflectance for an angle of incidence of the primary light or an angle of emittance of the secondary light in a range from 60 degrees to a normal line at a wavelength of 440 nm to 460 nm is at most half as large as the degree of reflectance in the wavelength range between 500 to 700 nm, in combination with the remaining limitations in the respective claims.
The remaining claims are allowable due to their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875